DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 5-6, 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. 2014/0071379) in view of Koike et al. (U.S. 2014/0293202), Oka et al. (U.S. 2008/0084523), Umemoto et al. (U.S. 2014/0041798), and Asano et al. (U.S. 2015/0346389).

Regarding claim 1, Takahashi discloses a polarizing plate (60, Fig. 1; page 2, para [0036]) comprising at least:
	a polarizing layer (62, Fig. 1; page 2, para [0038]); and
	one transparent layer (64, Fig. 1; page 2, para [0038]),
	wherein the transparent layer (64, Fig. 1) and the polarizing layer (62, Fig. 1) are adhered to each other through an adhesive layer (adhesive layer, Fig. 1; page 13, para [0246]),
	a film thickness of the adhesive layer is in a range of 1 to 1000 nm, such as 1000 nm (page 14, para [0264]),
	a sign of a photoelastic coefficient of the transparent layer (photoelastic coefficient of 64, Fig. 1) is positive, such as 3.0 x 10-12 Pa-1 (page 3, para [0053]), and
	an absolute value of the photoelastic coefficient of the transparent layer (photoelastic coefficient of 64, Fig. 1) is 3.0 x 10-12 Pa-1 (page 3, para [0053]).

Takahashi does not expressly disclose that the absolute value of the photoelastic coefficient of the transparent layer (photoelastic coefficient of 64, Fig. 1) is 4 x 10-12 Pa-1 to 100 x 10-12 Pa-1.  -12 Pa-1 (page 5, para [0079]) in order to configure a protective film for a polarizing plate that provides improved image quality (page 5, para [0079]).  Furthermore, Takahashi discloses that the transparent layer (64, Fig. 1) functions as a polarizer protective film (page 2, para [0038]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the transparent layer (Takahashi: photoelastic coefficient of 64, Fig. 1) of Takahashi to have a photoelastic coefficient of 5 x 10-12 Pa-1 (Koike: page 5, para [0079]) such that the absolute value of the photoelastic coefficient of the transparent layer (Takahashi: photoelastic coefficient of 64, Fig. 1) is in a range of 4 x 10-12 Pa-1 to 100 x 10-12 Pa-1 in order to obtain the benefits of configuring the polarizing plate (Takahashi: 60, Fig. 1) of Takahashi with the transparent protective layer (Takahashi: 64, Fig. 1) that provides improved image quality as taught by Koike (page 5, para [0079]).  

Takahashi as modified by Koike does not expressly disclose a sign of an orientation birefringence and the sign of the photoelastic coefficient of the transparent layer (Takahashi: photoelastic coefficient of 64, Fig. 1) are opposite to each other.  However, Oka discloses a polarizing plate (12, Fig. 1; page 2, para [0042]) comprising a transparent layer (7, Fig. 1; page 2, para [0037]) and a polarizing layer (8, Fig. 1; page 2, para [0038]) adhered to each other, wherein the transparent layer (7, Fig. 1) has a negative sign of an orientation birefringence 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the transparent layer (Takahashi: 64, Fig. 1) of Takahashi as modified by Koike to have a sign of an orientation birefringence that is negative, as in the transparent layer (Oka: 7, Fig. 1; page 2, para [0053]) of Oka, such that the negative sign of the orientation birefringence of the transparent layer (Takahashi: 64, Fig. 1) is opposite to the positive sign of the photoelastic coefficient of the transparent layer (Takahashi: such as the photoelastic coefficient of 5 x 10-12 Pa-1 of 64, Fig. 1; Koike: page 5, para [0079]) in order to obtain the benefits of a polarizing plate having improved color shift and front contrast properties as taught by Oka (Oka: page 1, para [0014]; page 2, para [0047-0048]).

Takahashi as modified by Koike and Oka does not expressly disclose that a film thickness of the transparent layer (Takahashi: 64, Fig. 1) is in a range of 1.5 to 7 um.  However, Takahashi does disclose that a film thickness of the transparent layer (Takahashi: 64, Fig. 1) that functions as a polarizer protective film (Takahashi: page 2, para [0038]) can have a thickness not limited to 20 to 200 um (Takahashi: page 13, para [0241]).  Furthermore, Umemoto discloses a polarizing plate wherein a polarizer protective film for a polarizer can have a thickness in the range of about 1 to 500 um (page 5, para [0077]), and Asano similarly discloses a polarizing plate having a polarizer protective film with a thickness of 1 um to about 500 um, such as 5 um (page 3, para 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the film thickness of the transparent layer (Takahashi: 64, Fig. 1) of Takahashi as modified by Koike and Oka functioning as a polarizer protective film (Takahashi: page 2, para [0038]) to have a thickness of 5 um as evidenced in Umemoto (page 5, para [0077]) and Asano (page 3, para [0039]) in order to obtain the benefits of providing a polarizer protective film for the polarizing plate (Takahashi: 60, Fig. 1) that has excellent strength, workability, and thin layer formability as taught by Asano (page 3, para [0039]).

Regarding claim 2, Takahashi as modified by Koike, Oka, Umemoto, and Asano discloses a polarizing plate with all the limitations above and further discloses wherein the sign of the orientation birefringence of the transparent layer is negative (Takahashi: negative sign of the orientation birefringence of 64, Fig. 1; Oka: page 2, para [0053]) and the sign of the photoelastic coefficient of the transparent layer is positive (Takahashi: positive sign of the photoelastic coefficient of 5 x 10-12 Pa-1 of 64, Fig. 1; Koike: page 5, para [0079]).

Regarding claim 5, Takahashi as modified by Koike, Oka, Umemoto, and Asano discloses a polarizing plate with all the limitations above and further discloses wherein the transparent 

Regarding claim 6, Takahashi as modified by Koike, Oka, Umemoto, and Asano discloses a polarizing plate with all the limitations above and further discloses wherein the transparent layer (Takahashi: 64, Fig. 1) contains a styrene based resin (Takahashi: page 4, para [0067-0068]).

Regarding claim 8, Takahashi as modified by Koike, Oka, Umemoto, and Asano discloses a polarizing plate with all the limitations above and further discloses wherein the adhesive (Takahashi: adhesive layer, Fig. 1; page 13, para [0246]) contains a water-soluble material (Takahashi: page 13, para [0250]).

Regarding claim 9, Takahashi as modified by Koike, Oka, Umemoto, and Asano discloses a polarizing plate with all the limitations above and further discloses wherein the polarizing layer (Takahashi: 62, Fig. 1) contains a polyvinyl alcohol-based resin (Takahashi: page 2, para [0039]).

Regarding claim 10, Takahashi as modified by Koike, Oka, Umemoto, and Asano discloses a liquid crystal display device (Takahashi: 10, Fig. 1; page 2, para [0036]) comprising:
a liquid crystal cell (Takahashi: 20, Fig. 1; page 2, para [0038]); and
the polarizing plate (Takahashi: 60, Fig. 1) according to claim 1.



Regarding claim 13, Takahashi as modified by Koike, Oka, Umemoto, and Asano discloses a liquid crystal display device with all the limitations above and further discloses wherein the liquid crystal cell (Takahashi: 20, Fig. 1) is of an IPS system (Takahashi: page 23, para [0510]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. 2014/0071379) in view of Koike et al. (U.S. 2014/0293202), Oka et al. (U.S. 2008/0084523), Umemoto et al. (U.S. 2014/0041798), and Asano et al. (U.S. 2015/0346389) as applied to claim 1 above and further in view of Park et al. (U.S. 2009/0251644).

Regarding claim 3, Takahashi as modified by Koike, Oka, Umemoto, and Asano discloses a polarizing plate with all the limitations above but does not expressly disclose wherein an equilibrium moisture absorptivity of the transparent layer (Takahashi: 64, Fig. 1) is 3% by mass or less.  However, Park discloses a polarizing plate (page 1, para [0006-0007]) comprising a polarizing protective film having a particular weight to have a moisture absorptivity that is 0.1% or less(page 6, Table 1, Example 1) in order to prevent moisture absorption that can damage the polarizing protective film and polarizing plate (page 1, para [0006]).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. 2014/0071379) in view of Koike et al. (U.S. 2014/0293202), Oka et al. (U.S. 2008/0084523), Umemoto et al. (U.S. 2014/0041798), and Asano et al. (U.S. 2015/0346389) as applied to claim 1 above and further in view of Nimura et al. (U.S. 2007/0184212).

Regarding claim 4, Takahashi as modified by Koike, Oka, Umemoto, Asano discloses a polarizing plate with all the limitations above but does not expressly disclose wherein a modulus of elasticity of the transparent layer (Takahashi: 64, Fig. 1) that functions as a polarizer protective film (Takahashi: page 2, para [0038]) is in a range of 1.0 to 3.5 GPa.  However, Nimura discloses a polarizer protective film of a polarizing plate wherein the polarizer protective film has a modulus of elasticity in a range of 1.0 to 3.5 GPa, such as 3 GPa (page 2, para [0015]) in order to provide a polarizer protective film that is free from the negative effects of low or high humidity resulting from unevenness (page 1, para [0011]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the transparent layer (Takahashi: 64, Fig. 1) of Takahashi as modified by Koike, Oka, Umemoto, and Asano that functions as a polarizer protective film (Takahashi: page 2, para [0038]) to have a modulus of elasticity in a range of 1.0 to 3.5 GPa, such as 3 GPa (Nimura: page 2, para [0015]), in order to obtain the benefits of providing the transparent layer that is free from the negative effects of low or high humidity resulting from unevenness as taught by Nimura (page 1, para [0011]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. 2014/0071379) in view of Koike et al. (U.S. 2014/0293202), Oka et al. (U.S. 2008/0084523), Umemoto et al. (U.S. 2014/0041798), and Asano et al. (U.S. 2015/0346389) as applied to claim 1 above and further in view of Oka (U.S. 2007/0222920).

Regarding claim 7, Takahashi as modified by Koike, Oka, Umemoto, and Asano discloses a polarizing plate with all the limitations above and further discloses wherein an in-plane retardation (Takahashi: Ro; page 3, para [0049]) of the transparent layer (Takahashi: 64, Fig. 1) at a wavelength of 589 nm (Takahashi: page 3, para [0049]) is in a range of 0 to 20 nm, such as 0.4 nm (Takahashi: Table 2, Example 3; page 27, para [0574]), and
	a retardation of the transparent layer (Takahashi: 64, Fig. 1) in a thickness direction (Takahashi: Rt; Table 2, Example 3; page 27, para [0574]) at a wavelength of 589 nm is in a range of -25 to 25 nm, such as -0.8 nm (Takahashi: Table 2, Example 3; page 27, para [0574]).  

Takahashi as modified by Koike, Oka, and Umemoto does not expressly disclose that the in-plane retardation (Takahashi: Ro; Table 2, Example 3; page 27, para [0574]) and the retardation in the thickness direction (Takahashi: Rt; Table 2, Example 3; page 27, para [0574]) of the transparent layer (Takahashi: 64, Fig. 1) is measured at a wavelength of 590 nm.  However, Oka ‘920 discloses a polarizing plate having a transparent layer functioning as a polarizer protective film wherein the in-plane retardation and the retardation in the thickness direction of the transparent layer is measured at 590 nm in order to provide a polarizing plate having excellent flatness and a stable viewing angle (page 23, para [0161]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the in-plane retardation (Takahashi: Ro; page 3, para [0049]) of the transparent layer (Takahashi: 64, Fig. 1) of Takahashi as modified by Koike, Oka ‘523, Umemoto, and Asano to be in a range of 0 to 20 nm, such as 0.4 nm (Takahashi: Table 2, Example 3; page 27, para [0574]) at a wavelength of 590 nm (Oka: page 23, para [0161]), and a retardation of the transparent layer (Takahashi: 64, Fig. 1) in a thickness direction (Takahashi: Rt; Table 2, Example 3; page 27, para [0574]) to be in a range of -25 to 25 nm, such as -0.8 nm (Takahashi: Table 2, Example 3; page 27, para [0574]) at a wavelength of 590 nm in order to obtain the benefits of providing a polarizing plate having excellent flatness and a stable viewing angle as taught by Oka ‘920 (page 23, para [0161]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. 2014/0071379) in view of Koike et al. (U.S. 2014/0293202), Oka et al. (U.S. 2008/0084523), Umemoto et al. (U.S. 2014/0041798), and Asano et al. (U.S. 2015/0346389) as applied to claim 10 above and further in view of Kanno et al. (U.S. 2014/0354927).

Regarding claim 12, Takahashi as modified by Koike, Oka, Umemoto, and Asano discloses a liquid crystal display device with all the limitations above and further discloses a backlight (Takahashi: 80, Fig. 1; page 2, para [0036]) but does not expressly disclose wherein the polarizing plate (Takahashi: 60, Fig. 1) is disposed closer to the backlight (Takahashi: 80, Fig. 1) than the liquid crystal cell (Takahashi: 20, Fig. 1).  However, Kanno discloses a liquid crystal display device (1, Fig. 2A; page 3, para [0067]) comprising a backlight (2, Fig. 2A; page 3, para [0067]) and a polarizing plate (3, Fig. 2A; page 3, para [0067]), wherein the polarizing plate (3, Fig. 2A) is disposed closer to the backlight (2, Fig. 2A) than a liquid crystal cell (11, Fig. 2A; page 3, para [0067]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the backlight (Takahashi: 80, Fig. 1) of Takahashi as modified by Koike, Oka, Umemoto, and Asano such that the polarizing plate (Takahashi: 60, Fig. 1) is disposed closer to the backlight (Takahashi: 80, Fig. 1; Kanno: polarizing plate 3 closer to backlight 2 than the liquid crystal cell 11, Fig. 2A) than the liquid crystal cell (Takahashi: 20, Fig. 1) in order to obtain the benefits of maximizing the amount of light emitted .

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues that the applied prior art, whether taken alone or in combination, does not teach or suggest a polarizing plate having all the recited limitations.  In particular, Applicant argues that Koike discloses that “[t]he thickness of the optical film is preferably 10 um to 150 um…” and that Umemoto merely describes a broad range of film thickness.  However, Examiner disagrees with Applicant’s arguments and notes that the previously cited prior art references of Takahashi et al. (U.S. 2014/0071379), Koike et al. (U.S. 2014/0293202), Oka et al. (U.S. 2008/0084523), and Umemoto et al. (U.S. 2014/0041798) in view of the newly cited prior art reference of Asano et al. (U.S. 2015/0346389) discloses all the recited limitations as presented in the new grounds of rejection above.  In particular, Examiner notes that Asano “discloses a polarizing plate having a polarizer protective film with a thickness of 1 um to about 500 um, such as 5 um (page 3, para [0039]), in order to provide a polarizer protective film that has excellent strength, workability, and thin layer formability (page 3, para [0039]).”  Therefore, in view of the previously cited prior art references and the newly cited prior art reference of Asano, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the transparent layer .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871